IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,966-03


EX PARTE VICTOR RANDOLPH TURNER, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 40639A
IN THE 268TH DISTRICT COURT FROM FORT BEND COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of evading arrest with a vehicle.  A jury sentenced Applicant to ten years' imprisonment.  The First
Court of Appeals affirmed his conviction and sentence.  Turner v. State, No. 01-05-00780-CR (Tex.
App.-Houston [1st], August 21, 2008).  
	The trial court signed findings of fact and conclusions of law that were based on the record
and recommended that relief be denied.
	This Court does not adopt the trial court's finding of fact numbers three and eight.  Based on
the trial court's other findings of fact and conclusions of law, as well as this Court's independent
review of the entire record, we deny relief.

Filed: March 9, 2011
Do not publish